     Case: 1:21-cv-03064 Document #: 45 Filed: 08/25/21 Page 1 of 3 PageID #:1313




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SUGARTOWN WORLDWIDE LLC,
                                                   Case No. 21-cv-03064
              Plaintiff,
                                                   Judge Joan B. Gottschall
v.
                                                   Magistrate Judge Jeffrey Cole
SHOP216466 STORE, et al.,

              Defendants.


                                     STATUS REPORT

       Plaintiff Sugartown Worldwide LLC (“Lilly Pulitzer” or “Plaintiff”), by its counsel,

submit the following status report pursuant to this Court’s Order [42]. Defendants were properly

served, in accordance with this Court’s Order [41] on July 28, 2021.        See [43].   Certain

defendants have been dismissed from this action. See [44]. More than 21 days have passed since

Defendants were properly served and none of the Defendants have filed an answer or otherwise

pled in this action. Plaintiff is concurrently filing a Motion for Entry of Default and Default

Judgment as to the remaining Defendants that have not been dismissed.




                                               1
   Case: 1:21-cv-03064 Document #: 45 Filed: 08/25/21 Page 2 of 3 PageID #:1314




Dated this 25th day of August 2021.   Respectfully submitted,

                                      /s/ Justin R. Gaudio
                                      Amy C. Ziegler
                                      Justin R. Gaudio
                                      Allyson M. Martin
                                      Abby M. Neu
                                      Greer, Burns & Crain, Ltd.
                                      300 South Wacker Drive, Suite 2500
                                      Chicago, Illinois 60606
                                      312.360.0080
                                      312.360.9315 (facsimile)
                                      aziegler@gbc.law
                                      jgaudio@gbc.law
                                      amartin@gbc.law
                                      aneu@gbc.law

                                      Counsel for Plaintiff Sugartown Worldwide LLC




                                         2
    Case: 1:21-cv-03064 Document #: 45 Filed: 08/25/21 Page 3 of 3 PageID #:1315




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of August 2021, I will electronically file the

foregoing with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website and I will send an e-mail to the e-mail addresses identified in Exhibit 3

to the Declaration of Suraj A. Palakshappa and any e-mail addresses provided for Defendants by

third parties that includes a link to said website.


                                                /s/ Justin R. Gaudio
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                Allyson M. Martin
                                                Abby M. Neu
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080
                                                312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                amartin@gbc.law
                                                aneu@gbc.law

                                                Counsel for Plaintiff Sugartown Worldwide LLC




                                                      3
